Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 4, 2016

                                      No. 04-16-00396-CV

                                      Gloria MARTINEZ,
                                           Appellant

                                                v.

                         Stella SANDOVAL, individually, Jose Ramos,
                                       Appellees

                   From the County Court at Law No. 2, Bexar County, Texas
                               Trial Court No. 2014-CV-02209
                          Honorable H. Paul Canales, Judge Presiding


                                         ORDER
        The clerk’s record was filed on July 13, 2016. Our review of the clerk’s record shows
appellant filed a notice of appeal in which she contends she is appealing an order signed on May
23, 2016 because the trial court “erroneously granted Defendant’s motion for summary
judgment.” After reviewing the clerk’s record, we have found that on May 23, 2016, the trial
court signed an order denying appellant’s motion for new trial. The only order involving a ruling
on a summary judgment was signed on April 1, 2016. That order, however, grants a partial
summary judgment in favor of one of the appellees, Stella Sandoval. The order also states it
“does not affect the remaining Defendant [, Jose Ramos, indivdually].” According to the record,
appellant originally filed suit against both Stella Sandoval, individually and as next of friend of
Jose Ramos, and Jose Ramos, individually. Subsequently the trial court rendered an order,
requiring appellant to re-plead the suit as follows: Gloria Martinez v. Stella Sandoval,
individually, and Jose Ramos, individually. Nowhere in the clerk’s record do we find an order
disposing of the suit with regard to Jose Ramos, individually.

        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. Because it appears the only order in the
record is interlocutory — as it does not dispose of all of the parties — and therefore, not
appealable, there is no final judgment in the clerk’s record. We have found no authority
permitting an interlocutory appeal from a partial summary judgment order in the circumstances
presented here. See Texas A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007)
(holding appellate courts have jurisdiction to consider interlocutory orders only if statute
explicitly provides such jurisdiction).

        Accordingly, we ORDER appellant to file a written response in this court on or before
September 6, 2016, showing cause why this appeal should not be dismissed for want of
jurisdiction.

        If appellant fails to satisfactorily respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to establish
this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must notify
the clerk of this court that such a request was made. All deadlines in this matter are suspended
until further order of the court.

       We order the clerk of this court to serve a copy of this order on the trial court, appellant,
appellee, the district clerk, and the court reporter.




                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court